I agree to the conclusion reached but I think the case of Pasco vs. Harley, 73 Fla. 819, 75 South. Rep. 30, is not analogous. In November, 1915, when the judgment was obtained against Harley he had not acquired the status of head of a family. He did not marry until a month after the lien of the judgment had attached to the land claimed by Harley as exempt from forced sale. In the case at bar, C. E. Peel had acquired the status of head of a family and was the owner of the two tracts of land, in one he held the equitable title and in the other the fee simple, when the judgment was obtained against him and his brother R. W. Peel.
In the Pasco case it was a question of Harley's status when the judgment was obtained. In the case at bar it is a question of Peel's occupancy of the land as a home when the judgment was obtained. Harley was not the head of a family but he resided on the land. Peel was the head of a family but did not reside on the land.
In each case the judgment lien attached and became binding on the real estate of the defendant in the county where the judgment was rendered.
Now this Court holds that in the Peel case, as in the Pasco case, the real estate claimed as a homestead is subject to forced sale under the execution issued upon the judgment. *Page 420 
The effect of the holding is that when a judgment at law creates a lien upon the real estate of a defendant that lien cannot be extinguished by the defendant by marrying or becoming the head of a family after the judgment created a lien upon the land, or, being the head of a family, by merely moving upon the land with his family and setting up a home there; that in such cases the real estate claimed as a homestead is not "exempt from forced sale under process of any court" although the Constitution provides that a "homestead" owned by the head of a family residing in this State "shall be exempt from forced sale." In each case, the Pasco case and the Peel case, Harley and Peel were heads of families residing in this State and living on the land as a home when it was attempted to be taken from them by forced sale under process of court.
There is little or no analogy between the lien of a judgment and the lien of a mortgage insofar as enforcement is involved. In one case the sale is a forced sale, in the other it is not a forced sale. So by this case the doctrine is established that the words of the Constitution are subject to some modification, so that they mean that the owner of land who is the head of a family residing in this State upon the land claimed by him as his homestead is not entitled to its exemption from forced sale if the judgment which created the lien upon the land was obtained before the owner acquired the status of head of family or had moved on the land with his family to live there. In other words, the Constitution is not effective to impair a statutory lien upon land created before the land acquired the character of a homestead. *Page 421